Citation Nr: 0900467	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  96-26 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an evaluation in excess of 40 percent 
disabling for refractory neuropathic pain syndrome of the 
left hip, with a history of trochanter bursitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1987 to July 
1988.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a September 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

In February 2006, the Board remanded this matter to the RO 
via the Appeals Management Center in Washington DC. to obtain 
any available records associated with a claim for Social 
Security Administration (SSA) disability benefits, or if the 
records were not obtainable, to associate a negative reply 
with the claims folder.  

Associated with the claims file is a March 2007 letter from 
the SSA stating that the SSA was unable to find the veteran's 
records and that the records appeared to be misfiled.  

That Remand also directed the RO to refer the matter of a 
TDIU to the Director of Compensation and Pension Services for 
extraschedular consideration.  In an April 2008 rating 
decision, the RO granted a total rating pursuant to a finding 
by the Director of Compensation and Pension Services that 
such a rating was warranted on an extraschedular basis.  

As the benefit sought by the veteran has been granted in 
full, the issue of entitlement to a TDIU is not before the 
Board.  See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 
1997).  

The Remand orders having been complied with, the matter has 
properly been returned to the Board for appellate 
consideration.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The veteran's refractory neuropathic pain syndrome of the 
left hip with history of trochanter bursitis manifests as 
pain analogous to no more than moderately severe incomplete 
paralysis of the left sciatic nerve and does not result in 
muscle atrophy. 

CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent 
disabling for refractory neuropathic pain syndrome of the 
left hip with history of trochanter bursitis have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1-4.7, 4.21, 4.124a, Diagnostic Code 8520 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is 
required to consider the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the veteran, as well as 
the entire history of the veteran's disability.  38 C.F.R. §§ 
4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In deciding the veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period (as in this case).  Id. 
at 126.  Hart appears to extend Fenderson to all increased 
evaluation claims. 

Service connection for left hip trochanter bursitis was 
established in an October 1988 rating decision and initially 
evaluated as 10 percent disabling under 38 C.F.R. § 4.71a 
Diagnostic Code 5019.  This was the evaluation in place in 
February 1995, when the veteran filed his current claim for 
an increased rating, in February 1995.  In an October 2005 
rating decision, the RO increased the evaluation to 40 
percent, effective in September 1994.  That rating decision 
indicates that this disability has been evaluated under 
Diagnostic Code 5017-8520 since June 1993.  

Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned.  38 C.F.R. 
§ 4.27 (2008).  

In this case, the hyphenated code indicates that the 
veteran's disability of the left hip is evaluated as gout 
based on the criteria found under Diagnostic Code 8520, for 
partial paralysis of the sciatic nerve.  

Complete paralysis of the sciatic nerve, where the foot 
dangles or drops, there is no active movement possible of 
muscles below the knee, flexion of the knee weakened or lost, 
is rated as 80 percent disabling.  38 C.F.R. § 4.124a 
Diagnostic Code 8520.  Severe paralysis of the sciatic nerve, 
with marked muscular atrophy, is rated as 60 percent 
disabling.  Id.  Moderately severe, moderate, and mild 
incomplete paralysis of the sciatic nerve are rated as 40, 
20, and 10 percent disabling, respectively.  Id.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  See 
Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 
4.124(a).  When the involvement is wholly sensory, the rating 
should be for mild, or at most, the moderate degree.  Id.  

Peripheral neuritis, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain - at 
times excruciating, is rated on the same scale provided for 
the injury of the nerve involved, with a maximum equal to 
severe, incomplete paralysis.  38 C.F.R. § 4.123.  Similarly, 
peripheral neuralgia, characterized usually by a dull and 
intermittent pain of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.  

Given the history of the veteran's disability, which includes 
an inservice injury, the Board has also considered 
application of ratings for limitation of motion under 
criteria for orthopedic disabilities.  Relevant criteria are 
found under Diagnostic Codes 5251, 5252, and 5253.  38 C.F.R. 
§ 4.71a.  Diagnostic Codes 5251, 5252, and 5253 do not 
provide for a maximum rating higher than 40 percent.  
Therefore, application of these diagnostic codes would not 
benefit the veteran as far as a single rating for his 
disability.  

Also considered by the Board is whether it is appropriate to 
assign a separate rating under an orthopedic diagnostic code 
in addition to the rating already assigned under a neurologic 
diagnostic code.  However, in this case, assigning a separate 
orthopedic rating would amount to impermissible 
"pyramiding".  

The evaluation of the same disability or the same 
manifestations of the disability under different diagnoses is 
to be avoided.  38 C.F.R. § 4.14.  To do so is to 'pyramid' 
the ratings.  In cases where the record reflects that the 
appellant has multiple problems due to service-connected 
disability, it is possible for an appellant to have 
"separate and distinct manifestations", permitting separate 
ratings.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The 
critical element is that none of the symptomatology for any 
of the conditions is duplicative or overlapping with the 
symptomatology of the other conditions.  Id.  

In this case, the veteran suffers from pain of his left hip 
which he reports is present constantly, particularly when he 
puts weight on that hip.  Whether rated under a diagnostic 
code for limitation of motion or under a diagnostic code for 
neurologic disability, the only manifestation of his left hip 
disability is pain.  Furthermore, the most probative medical 
evidence of record shows that the while the veteran has 
limitation of motion of his left hip, the limitation is 
solely due to neuropathic pain; i.e., the veteran's pain is 
not due to orthopedic causes but rather is due to neurologic 
causes.  Therefore,- 38 C.F.R. § 4.14 precludes assigning 
separate ratings under orthopedic and neurologic diagnostic 
codes.  

In March 1997 and in June 1997, the veteran underwent VA 
examinations of his left hip.  The veteran was observed to 
suffer pain when he placed weight on his left hip and when he 
flexed his left hip to 80 degrees.  There was pain at the 
endpoints of internal and external rotation.  Neurologic exam 
was normal with no abnormal reflexes.  There was no 
hypertrophy or atrophy of the muscles, muscle strength was 
normal, and the examination of the veteran's knees and ankles 
was normal.  

The veteran again underwent a VA medical examination in 
December 2003.  During the examination the veteran reported 
that he suffered constant pain in his left hip and thigh and 
that walking or standing for prolonged periods exacerbated 
the pain.  Physical examination found the veteran to ambulate 
with an antalgic gait.  Other than a mildly tender scar of 
his left thigh, with decreased pinprick sensation about that 
scar, the veteran had no neurologic deficits specific to his 
left lower extremity or hip.  Motor testing of both lower 
extremities revealed full strength of all major muscle 
groups, deep tendon reflexes were diffusely hyperreflexive 
but there was no asymmetry.  

This examiner stated that the veteran did not have neuralgia 
paresthetica because there were no sensory changes and the 
location of the pain did not match that of the lateral 
femoral cutaneous nerve.  This examiner believed that the 
veteran's pain was neuropathic because the veteran described 
the pain as a burning type pain.  

In October 2004, the veteran again underwent a VA examination 
of his left hip, reporting that his left hip was constantly 
painful.  Physical examination found the veteran to walk with 
an antalgic Trendlenburg gait.  His left lower extremity was 
neurovascularly intact.  The veteran had significant pain 
with extremes of motion and the examiner described his motion 
as quite limited.  Of note is that normal motion of the hip 
is from 0 degrees of extension (leg parallel to the floor 
while lying back down on the floor) to 125 degrees of flexion 
(thigh forming a 125 degree obtuse angle with the floor), and 
hip abduction from 0 to 45 degrees (lateral motion away from 
the bodies centerline).  See 38 C.F.R. § 4.71a, Plate II.  No 
motion was measured more limited than from 0 to 80 degrees of 
flexion or from 0 to 25 degrees of abduction.  This examiner 
diagnosed reflex sympathetic dystrophy and trochanteric 
bursitis of the left hip.  

VA outpatient treatment records and the veteran's vocational 
rehabilitation records are associated with the claims file.  
These provide no additional evidence pertinent to the rating 
criteria for a 60 or 80 percent rating.  

The medical examination evidence shows that the veteran does 
not have neurologic symptoms that approach foot dangle or 
drop, there is no finding that the veteran has anything near 
loss of active movement of his left hip or leg.  He has some 
weakness of his left hip and leg and some loss of flexion.  
The veteran has always been found to be without muscular 
atrophy.  That the veteran has essentially fifty percent of 
motion of his hip remaining is evidence that he his 
disability is analogous to no more than moderately severe 
partial paralysis of the left sciatic nerve.  

In short the above described evidence is evidence against 
assigning a rating higher than 40 percent for this 
disability.  There is no medical evidence of record favorable 
to assigning a higher rating.  

The Board has noted the veteran's repeated reports that his 
disability of the left hip interferes with his ability to 
work.  He has already been assigned a total extraschedular 
rating based on unemployability based on this statement.  
This total rating precludes any additional referral for 
extraschedular consideration.  Cf. 38 C.F.R. § 4.27.  

The preponderance of evidence of record is against assigning 
a rating higher than 40 percent disabling for the veteran's 
left hip disability for any other separate period based on 
the facts found during the whole appeal period.  The evidence 
of record from the day the veteran filed the claim to the 
present supports the conclusion that the veteran is not 
entitled to additional increased compensation during any time 
within the appeal period.  The evidence is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Id. 

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.  As 
with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id. at 43-44. 

The initial decision by the RO in this matter was rendered in 
September 1995, more than five years before enactment of the 
VCAA.  Therefore, VA did not err in not providing the veteran 
with VCAA notice prior to the initial adjudication of his 
claim.  See Pelegrini 18 Vet. App at 120.  However, VA does 
have a duty to provide notice after that initial 
adjudication.  Id.  

That VCAA duty to notify was partially satisfied by way of a 
letter sent to the veteran in July 2004.  In that letter, VA 
informed the veteran that he should submit evidence that 
impairment of his left hip disability had increased in 
severity.  He was told of his and VA's duties in obtaining 
evidence.  That letter also informed the veteran of the types 
of evidence pertinent to his claim, including evidence from 
his doctor containing physical, clinical, and diagnostic 
findings, and evidence from other individuals who, from their 
own personal observations, could describe the manner in which 
the veteran's disability had worsened.  He was also informed 
that he could submit other evidence of increased disability, 
including his own statement. He was told that such statement 
should describe the severity and frequency of his symptoms 
and other involvement, extension, and additional disablement 
caused by his disability.  

No separate VCAA notice letter informed the veteran that his 
disability would be evaluated based on application of 
relevant diagnostic codes which typically provide for a range 
in severity of a particular disability from noncompensable to 
as much as 100 percent based on the symptoms of the condition 
for which disability compensation is being sought, their 
severity and duration, and the impact upon employment and 
daily life.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  The 
Federal Circuit stated that requiring an appellant to 
demonstrate prejudice as a result of any notice error is 
inconsistent with the purposes of both the VCAA and VA's 
uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.  

In Vazquez-Flores, the Court stated that consideration should 
be given to "the post-adjudicatory notice and opportunity to 
develop the case that is provided by the extensive 
administrative appellant proceedings leading to the final 
Board decision and final Agency adjudication of the claim . . 
. served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores 22 Vet. App. 
at 46.  

From the long administrative process involved in this case, a 
reasonable person would understand what evidence was 
necessary to substantiate this claim.  Since the veteran 
filed his claim in March 1995, VA has sent him numerous 
documents that explained the use of diagnostic codes and how 
VA assigned ratings for his disability.  These include Rating 
Decisions dated in November 1995, February 1996, October 
2005, a November 1995 Statement of the Case, and Supplemental 
Statements of the Case dated in May 1996, November 2002, 
March 2004, September 2005, October 2005.  

The Board does not find that these post adjudicatory 
documents satisfied VA's duty to notify under the VCAA.  That 
duty was not satisfied and the errors explained above remain.  
What the Board does find is that these documents, provided 
over the long administrative process, have rendered the 
notice defects non-prejudicial.  

Additionally, although a reasonable person would not know 
from the July 2004 letter that VA would use diagnostic codes 
to rate his disability, or that the disability could be rated 
from noncompensable to as much as 100 percent in some cases, 
a reasonable person would understand from the notice provided 
in the July 2004 letter, that the effect of his disability on 
his daily life would be considered in assigning a rating.  
The veteran knows that the effect of his disability on 
employment is considered in his rating because he has been 
awarded a total rating precisely on that basis.  In any 
event, he has been granted a total rating. 

The notice errors did not affect the essential fairness of 
the adjudication.  This case does not call for remanding this 
matter in order to send the veteran a notice letter because 
such action would be no more than a formality, would not 
benefit the veteran, and would only impose additional burdens 
on VA.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to law does not dictate unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of result in a case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to veteran).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO and/or the AMC, has obtained VA 
outpatient treatment records and the veteran's vocational 
rehabilitation records.  The veteran was afforded appropriate 
medical examinations in March 1997, June 1997, December 2003 
and October 2004.  

During the December 2003 examination, the veteran mentioned 
that he was receiving Social Security Administration (SSA) 
disability benefits.  In February 2006, the Board remanded 
this matter to obtain any available SSA records pertinent to 
his appeal.  In March 2007, the SSA informed VA that the 
records were lost.  

More importantly, in May 2006, VA received a writing from the 
veteran in which he stated:

However, I wish to point out that my 
disability through Social Security is for 
an incident in which I were hit by 
lighning (sic) on the job.  Therefore, it 
has no bearing on my request for an 
increase in my service connection for 
refractory neuropathic pain syndrome of 
the left hip with a history of trochanter 
bursitis.  

Hence, even if these records were not lost, the records are 
not pertinent to his appeal.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


